Citation Nr: 0925978	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to additional compensation for a dependent spouse 
prior to January 1, 2003, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945.  The Veteran died in May 2003.  The appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which notified the appellant of the 
law pertinent to her claim, and the reason for the 
administrative denial.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was awarded individual unemployability 
benefits by a January 1996 rating decision.  A letter 
accompanying that decision specifically indicated that the 
Veteran may be entitled to additional compensation for a 
spouse, based on this award; the Veteran was sent a VA Form 
21-686c, Declaration of Marital Status, and told to return 
such form if he wished to claim dependents.  

2.  The Veteran's VA Form 21-686c, Declaration of Marital 
Status, was received at the RO in December 2002.  As such, 
the Veteran was paid dependency benefits for his spouse from 
January 1, 2003.

3.  The Veteran died in May 2003.

4. There is no evidence of record showing that the Veteran 
was incompetent at the time he was sent the initial 
dependency form in January 1996, and no evidence has been 
presented to overcome the presumption of regularity of the 
mail and the administrative process.


CONCLUSION OF LAW

There is no legal basis on which the appellant, the Veteran's 
widow, could be granted accrued dependency benefits prior to 
January 1, 2003.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), but there are some claims to which VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
It has been held not to apply to claims based on allegations 
that VA decisions were clearly and unmistakably erroneous.  
Id. It has also been held not to apply to claims that turned 
on statutory interpretation.  Smith v. Gober, 14 Vet. App. 
227, 231-2 (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case. See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  In this case, all pertinent development has 
been completed.  Further, for the reasons and bases discussed 
below, the Veteran's appeal must be denied on the basis of 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  There is simply no possible existing 
evidence that would change the outcome of this case.  As 
such, no further action is required pursuant to the VCAA.

The essential facts are not in dispute in this case.  The 
Veteran was first granted service connection for any 
disability other than dental treatment by a July 1963 rating 
decision.  At that time, the Veteran was granted service 
connection at a noncompensable evaluation for a left inguinal 
herniorrhaphy scar.  The Veteran's application for 
compensation, received in April 1963, did clearly show that 
he reported he was married to the appellant.  However, at 
that time, the Veteran was not in receipt of a level of 
benefits (30% or higher) sufficient to warrant additional 
compensation for a dependent spouse.

In March 1982, the Veteran was granted service connection for 
an anxiety reaction at a 10 percent evaluation.  Although a 
formal claim was not filed, there was evidence of record, 
including the Veteran's statements and a statement from the 
Veteran's wife, the appellant, which clearly indicated that 
they were married.  However, again, even with a 10 percent 
evaluation, the Veteran was not in receipt of any level of 
benefits sufficient to warrant additional compensation for a 
dependent spouse.

In October 1994, the Veteran filed an informal claim for 
service connection for multiple disabilities, based in large 
part on his status as a former Prisoner of War.  The Veteran 
never filled out a formal application for those claims, which 
would have included a place to note his dependents.  By a 
January 1996 rating decision, the Veteran was granted service 
connection for several disabilities, resulting in a combined 
60 percent evaluation, and as well, the Veteran was granted 
entitlement to individual unemployability.  In a letter 
accompanying this rating decision that was sent to the 
Veteran, he was informed of his monthly rate of compensation, 
and he was further informed that, as he now was receiving 
service connection benefits of 30 percent or more, he might 
be entitled to additional compensation for a spouse, 
dependent children, or unmarried minor children.  The letter 
specifically indicated that, if the Veteran had dependents as 
listed above, he should fill out the enclosed VA Form 21-
686c, Declaration of Marital Status, and return it to the RO 
for processing.  He was also requested to return required 
documentation of dependency in accordance with the 
instructions on the form.

The evidence in the Veteran's claims file does not show that 
a VA Form 21-686c, Declaration of Marital Status, was filed 
with the RO until December 2002.  Apparently the Veteran 
filed a declaration at that time because his wife had been 
denied CHAMPVA benefits, as there was no record of her having 
been established as the Veteran's dependent.  As a result of 
this form being filed, the Veteran was granted dependent 
benefits for his spouse, the appellant, effective January 1, 
2003.  Unfortunately, the Veteran died in May 2003.  The 
appellant, the Veteran's widow, now argues that she is 
entitled to payment of those additional benefits the Veteran 
would have received for having a dependent spouse, had he 
filed a Declaration of Marital Status within a year of the 
January 1996 rating decision.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of Veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
Veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1). In order to receive an additional payment for a 
spouse, sufficient proof of marriage is necessary.  38 C.F.R. 
§§ 3.204, 3.205, 3.216 (2008).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205.  The regulations also provide that VA will accept the 
written statement of a claimant as proof of marriage for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31.  Pursuant 
to provisions of law governing the initiation of payments of 
benefit awards, the payment of increased compensation due to 
an added dependent shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

The assigned effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of Veteran's award.  In this case, the latest 
date is the date of claim.

The evidence in this case quite clearly indicates that the RO 
did not receive a Declaration of Status of Dependents from 
the Veteran until December 2002, well over a year after the 
grant of benefits entitling him to additional dependency 
benefits.  As such, the Veteran was properly granted an 
effective date of January 1, 2003, the first day of the 
calendar month immediately succeeding the month in which the 
award became effective, under 38 C.F.R. § 3.31, and there is 
no legal basis under which the Veteran could have been 
granted any earlier effective date, such that the appellant 
would now be entitled to accrued benefits.

The Board recognizes that the appellant feels that the 
veteran previously submitted this dependency information in 
regards to other claims, and to VHA, and since the 
information had not changed, it should have been sufficient.  
However, the RO was not notified of the Veteran's dependency 
status, once he became eligible for such benefits when his 
rating was increased to 30 percent or above, until December 
2002.  In order to establish entitlement to additional 
benefits for dependents, the mere fact that a Veteran has 
submitted evidence previously showing that he or she was 
married or had dependents is not sufficient to award such 
benefits.  Dependency status is not static.  The Veteran 
established entitlement to a higher rating of payment based 
on his disability rating, and the RO was not obligated to 
begin paying him additional benefits for a dependent spouse 
based solely on the information he previously provided.  The 
Veteran was required to follow through with specific 
information after VA compensation benefits were awarded to 
him at the requisite level (30 percent or more), as required 
by law.  He failed to do so.

The Board finds credible the appellant's statements that she 
did not receive notification of this requirement.  Yet, there 
is nothing in the record to indicate that the Veteran was not 
mailed these letters to his correct address of record or that 
the additional notification attachments were not included 
with the notification letter.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties." United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).

Here, the Board finds the appellant's mere assertion that the 
Veteran might not have received his VA notification letters 
and attachments is not sufficient to rebut the presumption of 
regularity in the administrative process.  The record shows 
that the appropriate notification letter was sent to the 
Veteran at his last known address of record.  This letter was 
not returned by the United States Postal Service.  Further, 
the appellant has confirmed that this was the veteran's 
correct address at the time.  Thus, the Board is satisfied 
that the Veteran was properly and promptly notified of the 
disposition of the aforementioned rating decision and of the 
dependency information and attachments.  The appellant has 
not offered any evidence to support her assertion that the 
Veteran did not receive the VA letters, nor were the letters 
returned by the United States Postal Service.  Moreover, the 
assertions of the appellant, standing alone, are not 
sufficient to rebut the presumption of regularity.  Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  Therefore, it 
must be presumed that he was given proper notice.  

The appellant's other main argument is that the Veteran was 
not competent at the time he received the notice, and was 
therefore unable to complete this form.  The Veteran was, at 
the time notice regarding dependency benefits was received, 
in receipt of a 10 percent evaluation for an anxiety 
reaction, and had recently been diagnosed with some memory 
impairments.  However, there is no evidence of record, nor 
does the appellant allege, that the Veteran had been declared 
incompetent at any time.  At the time of receipt of the 
notice of the requirement to file for dependency status, the 
Veteran was competent for VA purposes, and did not have a 
guardian established for payment purposes.  The Board has 
considered the appellant's testimony at her RO hearing, 
however, while the Board does not doubt that the Veteran had 
some memory impairment in 1996 when he received notice of 
this requirement, the fact remains that he had not been 
declared incompetent at that time, nor in fact was he 
incompetent when he finally submitted the dependency form in 
December 2002.

Thus, in sum, the Veteran was properly paid additional 
benefits for his dependent spouse from January 2003 to May 
2003, his death, only.  When he was awarded VA compensation 
benefits at 30 percent or more, he was requested to submit 
the pertinent dependency information, but he failed to do so 
in a timely manner.  The reason this information is requested 
is because there is no presumption that dependency 
information remains the same.  See generally 38 C.F.R. § 
3.652(a).  The Veteran was informed of this reporting 
requirement, and it was his responsibility to be aware of 
those changes.  Further, as noted above, the Board does not 
find credible the assertions that the Veteran either did not 
receive VA notice regarding his compensation benefits, or 
that he was incompetent at the time he received it.  Thus, he 
was properly notified by VA of the reporting requirement in 
order to receive dependent benefits.

Therefore, while the Board is sympathetic to the facts of 
this case, that is, that the Veteran was married to the same 
woman since his separation from service, and that there is 
evidence in the record prior to December 2002 showing that 
the veteran and the appellant were married, the veteran was 
under an obligation to report dependency information when VA 
requested such to establish entitlement; and he failed to do 
so.

The current dependency information was received in December 
2002.  Payments were made effective January 1, 2003, and this 
action was proper and in accordance with VA law and 
regulation.  There is simply no legal basis on which to award 
any earlier date which would entitle the appellant to accrued 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis, supra.

ORDER

Entitlement to additional compensation for a dependent spouse 
prior to January 1, 2003, for accrued purposes, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


